Exhibit 10.1

FIFTH AMENDMENT TO

CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement (this “Fifth Amendment”) is made as of
this 29th day of April, 2014 by and among Sterling Construction Company, Inc.
(“Sterling”) and certain of its affiliates and subsidiaries as set forth on the
signature pages hereto (collectively, with Sterling, the “Borrowers”), certain
of the Lenders (as defined below) and Comerica Bank, a Texas banking
association, as Administrative Agent (“Agent”).

RECITALS

A. Agent and the financial institutions party thereto from time to time (the
“Lenders”) entered into that certain Credit Agreement dated as of October 31,
2007 (as amended, restated or otherwise modified from time to time collectively,
the “Credit Agreement”) with the Borrowers, which Credit Agreement has been
previously amended pursuant to the certain First Amendment dated as of
December 3, 2009, that certain Second Amendment dated as of November 8, 2011,
that certain Waiver and Third Amendment dated as of August 8, 2013 and that
certain Waiver and Fourth Amendment dated as of March 14, 2014 (the “Fourth
Amendment”).

B. The Borrowers have requested that Agent and Lenders make certain other
amendments to the Credit Agreement, and they are willing to do so, but only on
the terms and conditions set forth in this Fifth Amendment.

NOW, THEREFORE, Borrowers, Agent and the requisite Lenders agree:

ARTICLE I

AMENDMENT

Section 17(f) of the Fourth Amendment shall be deleted and the following
inserted in its place:

“(f) Sterling shall be required to receive cash proceeds from a sale of its
Equity Interests (such Equity Interests being in the form of common stock with
no put rights, with no mandatory redemption rights and without any coupon) of at
least $10,000,000 in aggregate amount (the “Initial Equity Raise”) no later than
May 30, 2014. Provided, however, if Sterling shall be unable to complete the
Initial Equity Raise by May 30, 2014, no Default or Event of Default shall have
been deemed to have occurred solely by virtue of the failure to complete the
Initial Equity Raise as set forth in this paragraph (f) and Sterling shall
instead be required to receive cash proceeds from a sale of its Equity Interests
in form and substance satisfactory to the Agent of at least $20,000,000 in
aggregate amount no later than September 30, 2014.”



--------------------------------------------------------------------------------

ARTICLE II

EFFECTIVENESS

This Fifth Amendment shall become effective (according to the terms hereof) on
the date that the following conditions have been fully satisfied: Agent shall
have received counterpart copies, with originals to follow of this Fifth
Amendment, duly executed and delivered by the Borrowers, the Agent and the
requisite Lenders (as applicable) and in form and substance satisfactory to
Agent, accompanied by a closing certificate in form and substance acceptable to
the Agent.

ARTICLE III

MISCELLANEOUS

1. Representations and Warranties. Each Borrower hereby represents and warrants
that, after giving effect to the amendments contained herein (a) execution and
delivery of this Fifth Amendment and any other Loan Documents required to be
delivered hereunder, and the performance by each Borrower of its obligations
under the Credit Agreement as amended hereby and as amended prior to the date
hereof (herein, as so amended, the “Amended Credit Agreement”) are within each
Borrower’s corporate powers, have been duly authorized, are not in contravention
of law or the terms of its articles of incorporation or bylaws or other organic
documents of the parties thereto, as applicable, and except as have been
previously obtained do not require the consent or approval, material to the
amendments contemplated in this Fifth Amendment or the Amended Credit Agreement,
of any governmental body, agency or authority, and this Fifth Amendment, the
Amended Credit Agreement and any other Loan Documents required to be delivered
hereunder, will constitute the valid and binding obligations of the Borrowers
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in this
Fifth Amendment, the Amended Credit Agreement and any other Loan Documents
required to be delivered hereunder are true and correct on and as of the date
hereof (except to the extent such representations specifically relate to an
earlier date), and such representations and warranties are and shall remain
continuing representations and warranties during the entire life of the Fifth
Amendment, the Amended Credit Agreement, and any other Loan Documents required
to be delivered hereunder and (c) as of the date hereof (after giving effect to
the waiver contained in Section 2 hereof), no Default or Event of Default shall
have occurred and be continuing.

2. No Waiver. Except as specifically set forth above, this Fifth Amendment shall
not be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement, any of the Notes issued thereunder or any of the other Loan
Documents, or to constitute a waiver by the Agent or any Lender of any right or
remedy under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, any of the Notes issued thereunder or any of
the other Loan Documents.



--------------------------------------------------------------------------------

3. No Course of Dealing. Each Borrower hereby acknowledges and agrees that this
Fifth Amendment and the amendments and waivers contained herein do not
constitute any course of dealing or other basis for altering any obligation of
such Borrower or any other party or any rights, privilege or remedy of the Agent
or any Lender under the Credit Agreement, any other Loan Document, any other
agreement or document, or any contract or instrument.

4. Reaffirmation; Ratification. Each Borrower hereby acknowledges, agrees,
ratifies, reaffirms, covenants and agrees to be bound by each of the Loan
Documents to which it is named as a party, including but not limited to the
Credit Agreement, the Security Agreement, any joinder to the Credit Agreement,
any joinder to the Security Agreement, any Notes, and any Mortgages.

5. Capitalized Terms. Unless otherwise defined to the contrary herein, all
capitalized terms used in this Fifth Amendment shall have the meaning set forth
in the Credit Agreement.

6. Counterparts; Signatures. This Fifth Amendment may be executed in counterpart
in accordance with Section 13.9 of the Credit Agreement. Delivery of a signature
page to this Fifth Amendment or any other Loan Document by telecopy or other
electronic means shall be effective (for all purposes) as delivery of a manually
executed counterpart of this Fifth Amendment or any other Loan Document.

7. No Claims. Each Borrower hereby acknowledges that: (a) it has no defenses,
claims or set-offs to the enforcement by any Lender or the Agent of such
Borrower’s liabilities, obligations and agreements on the date hereof; (b) to
its knowledge, each Lender and the Agent have fully performed all undertakings
and obligations owed to it as of the date hereof; and (c) except to the limited
extent expressly set forth in this Fifth Amendment, each Lender and the Agent do
not waive, diminish or limit any term or condition contained in the Credit
Agreement or any of the other Loan Documents. Each Borrower hereby remises,
releases, acquits, satisfies and forever discharges the Lenders and the Agent,
their agents, employees, officers, directors, predecessors, attorneys and all
others acting or purporting to act on behalf of or at the direction of the
Lenders and the Agent (“Releasees”), of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Releasees, for, upon or by reason of any matter, cause or thing whatsoever
through the date hereof. Without limiting the generality of the foregoing, each
Borrower waives and affirmatively agrees not to allege or otherwise pursue any
defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs
or other rights they do, shall or may have as of the date hereof, including, but
not limited to, the rights to contest: (a) the right of the Agent and each
Lender to exercise its rights and remedies described in this Fifth Amendment or
any of the other Loan Documents; (b) any provision of this Fifth Amendment or
any of the other the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Credit Agreement or the other Loan
Documents on or prior to the date hereof.



--------------------------------------------------------------------------------

8. Laws of Texas. This Fifth Amendment shall be construed in accordance with and
governed by the laws of the State of Texas (without giving effect to principles
of conflict of laws).

9. No Oral Agreements. Each of the undersigned parties hereby covenant and agree
as follows:

(a) The rights and obligations of the parties shall be determined solely from
the written “Loan Agreement” (as such term is defined in Section 26.02(a)(2) of
the Texas Business and Commerce Code) executed and delivered in connection with
the Advances, and any oral agreements between or among the parties are
superseded by and merged into the Credit Agreement.

(b) This Fifth Amendment, the Credit Agreement and each of the other Loan
Documents has not been and may not be varied by any oral agreements or
discussions that have or may occur before, contemporaneously with, or subsequent
thereto.

(c) THE WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN
DOCUMENTS EACH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[SIGNATURE PAGES FOLLOW IMMEDIATELY HEREAFTER]



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK, as Agent, Lender, Swing Line Lender and Issuing Lender By:  

/s/ James R. McNutt

Its:  

Senior Vice President



--------------------------------------------------------------------------------

BORROWERS: STERLING CONSTRUCTION COMPANY, INC. By:  

/s/ Thomas R. Wright

Its:  

CFO

TEXAS STERLING CONSTRUCTION CO. By:  

/s/ Brady Janes

Its:  

VP & CFO

ROAD AND HIGHWAY BUILDERS, LLC,  

By:  Sterling Construction Company, Inc., its Co-Manager

By:  

/s/ Peter MacKenna

Its:  

CEO

ROAD AND HIGHWAY BUILDERS, LLC,  

By:  Richard Buenting, its Co-Manager

By:  

/s/ Richard Buenting

Its:  

Co-Manager

ROAD AND HIGHWAY BUILDERS INC. By:  

/s/ Richard Buenting

Its:  

President



--------------------------------------------------------------------------------

ROAD AND HIGHWAY BUILDERS OF CALIFORNIA, INC. By:  

/s/ Richard Buenting

Its:  

President

RALPH L. WADSWORTH CONSTRUCTION COMPANY, LLC By:  

/s/ Thomas R. Wright

Its:  

CFO

J. BANICKI CONSTRUCTION, INC. By:  

/s/ Kevan Blair

Its:  

CFO

RHB PROPERTIES, LLC By:  

/s/ Richard Buenting

Its:  

President

RALPH L. WADSWORTH CONSTRUCTION CO. LP By:  

/s/ Thomas R. Wright

Its:  

CFO

STERLING HAWAII ASPHALT, LLC By:  

/s/ Thomas R. Wright

Its:  

CFO



--------------------------------------------------------------------------------

MYERS & SONS CONSTRUCTION, L.P. By:  

/s/ Clinton Myers

Its:  

Clinton Myers for C & J Myers, Inc.

General Partner